El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
Don Damián Monserrat Suro sigue ante la Corte de Dis-trito de Mayagüez un juicio por el procedimiento ejecutivo de la Ley Hipotecaria, contra Tbe American Trading Co., para el cobro de un plazo de crédito hipotecario, en el que esta sociedad fue requerida de pago, y transcurrido el tiempo que se le concedió para hacerlo, se ordenó sacar a remate los bienes hipotecados, habiéndose anunciado la subasta para el día veinte y dos del presente mes.
Mientras tanto, The American Trading Co. ha presentado en la Corte de Distrito de Ponce, una demanda contra Don *894Damián Monserrat Suro, en la que interesa se declaren nulos el embargo y anuncio de subasta obtenido por Monserrat en la Corte de Distrito de Mayagüez y que se cancele su hipo-teca en garantía del pagaré número cinco, que es el crédito que tiene Monserrat sobre las fincas de The American Trading Co.
Al mismo tiempo que esa demanda, y alegando- que los endosos del pagaré son nulos, que no tiene oportunidad de defender sus derechos si continúa el procedimiento hipote-cario y por otras razones, pidió una orden de injunction pre-liminar, para que se prohibiera a Monserrat continuar su pro-cedimiento, hasta nueva orden de la corte.
Esta, en doce de este mes, dictó una orden para que Monserrat compareciera el día diez y nueve, también de este mes, a mostrar causa por las que no deba concederse el injunction solicitado, y mientras tanto, puso al demandado en entredicho.
Contra esta orden es que Don Damián Monserrat* Suro establece el presente recurso de certiorari, a fin de que se anule, fundándose para ello en los preceptos del artículo 175 del Reglamento para la ejecución de la Ley Hipotecaria.
La orden contra la que se interpone el recurso de certio-rari, no resuelve ni decreta el injunction; y como la compare-cencia de las partes está señalada para tres días antes que la subasta que se trata de suspender, en realidad, no aparece que hasta ahora sufra por ella perjuicio el peticionario, por lo que el recurso es improcedente.
Además, si después de la comparecencia la corte decreta el injunction, el peticionario tiene el derecho de apelar esa resolución.
Por estas razones, la petición debe desestimarse.

Denegada la solicitud.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y del Toro.